         

Exhibit 10.32
AMENDMENT NO. 8 TO LOAN AGREEMENT
     This Amendment No. 8 (the “Amendment”) dated as of September 30, 2009, is
between Bank of America, N.A. (the “Bank”) and Ambassadors International, Inc.
(“Borrower 1”), Ambassadors, LLC (“Borrower 2”), Ambassadors Cruise Group, LLC
(“Borrower 3”) and Cypress Reinsurance, Ltd. (“Borrower 4”) (Borrower 1,
Borrower 2, Borrower 3, and Borrower 4 are sometimes referred to collectively as
the “Borrowers” and individually as the “Borrower”).
RECITALS
     A. The Bank and the Borrowers entered into a certain Loan Agreement dated
as of September 1, 2006 (together with any previous amendments, the
“Agreement”).
     B. The Bank and the Borrowers desire to amend the Agreement.
AGREEMENT
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
     2. Amendments. The Agreement is hereby amended as follows:

  2.1   In the Subparagraph number 1.1 (a), the amount “Two Million Two Hundred
Ninety-One Thousand Nine Hundred Twenty-Nine and 00/100 Dollars ($2,291,929.00)”
is changed to “Five Hundred Twenty-Four Thousand Two Hundred Seventy-Three and
00/100 Dollars ($524,273.00)”.     2.2   In the Subparagraph number 1.1 (c), the
amount “Two Million Two Hundred Ninety-One Thousand Nine Hundred Twenty-Nine and
00/100 Dollars ($2,291,929.00)” is changed to “Five Hundred Twenty-Four Thousand
Two Hundred Seventy-Three and 00/100 Dollars ($524,273.00)”.     2.3   In the
Subparagraph number 1.5(b), the amount “Two Million Two Hundred Ninety-One
Thousand Nine Hundred Twenty-Nine and 00/100 Dollars ($2,291,929.00)” is changed
to “Five Hundred Twenty-Four Thousand Two Hundred Seventy-Three and 00/100
Dollars ($524,273.00)”.     2.4   Subparagraph number 1.B1(a) is hereby amended
to read in its entirety as follows:         “(a) Time deposits with the Bank and
owned by the Borrower in an amount not less than Five Hundred Twenty-Four
Thousand Two Hundred Seventy-Three and 00/100 Dollars ($524,273.00).”

-1-



--------------------------------------------------------------------------------



 



     3. Representations and Warranties. When the Borrowers sign this Amendment,
each of the Borrower represents and warrants to the Bank that: (a) there is no
event which is, or with notice or lapse of time or both would be, a default
under the Agreement except those events, if any, that have been disclosed in
writing to the Bank or waived in writing by the Bank (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.
     4. Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect.
     5. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
     6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
This Amendment is executed as of the date stated at the beginning of this
Amendment.

            BANK:

Bank of America, N.A.
      By:   /s/ Robert Boswell         Name:   Robert Boswell, Vice President   
    Title:      

-2-



--------------------------------------------------------------------------------



 



         

            BORROWER(S):

Ambassadors International, Inc.
      By:   /s/ Mark T. Detillion         Name:   Mark T. Detillion       
Title:   Chief Financial Officer        Ambassadors, LLC
      By:   Ambassadors International, Inc., Member               By:   /s/ Mark
T. Detillion         Name:   Mark T. Detillion        Title:   Chief Financial
Officer        Ambassadors Cruise Group, LLC
      By:   Ambassadors International Inc., Member               By:   /s/ Mark
T. Detillion         Name:   Mark T. Detillion        Title:   Chief Financial
Officer        Cypress Reinsurance, Ltd.
      By:   /s/ Mark T. Detillion         Name:   Mark T. Detillion       
Title:   Chief Financial Officer     

-3-